--------------------------------------------------------------------------------

Exhibit 10.35




Investment Cooperation Agreement
on the Project of Terrestrial Application
of High Concentration Photovoltaic Systems and Components




Party A: Huainan Municipal Government
Party B: San’an Optoelectronics Co., Ltd.
Party C: EMCORE Corporation




1.  Party B is a company established under the PRC laws and headquartered in
Xiamen, Fujian, PRC, and is the largest LED epiwafer and chip manufacturer in
the PRC.


2.  Party C is a company established under the laws of the State of New Jersey
and headquartered in the State of New Mexico, USA, and is a leading provider of
compound semiconductor-based components, subsystems and systems for the global
fiber optics communication and solar power markets.


3.  Party B and Party C have reached agreement and intend to utilize their
respective advantages in advanced technology, supply chain development, mass
production and marketing to establish a company (hereinafter the "JV Company")
in Huainan City Economic and Technology Development Zone to research, develop,
produce and sell the terrestrial application high concentration photovoltaic
(HCPV) systems and components.


4.  The photovoltaic industry is an emerging industry that Party A devotes major
efforts to develop and cultivate.  Party A welcomes Party B and Party C to
invest and develop in Huainan, and will render preferential conditions to
support the JV Company's development in Huainan, so as to facilitate the JV
Company to establish a research, development and production base for terrestrial
high concentration photovoltaic systems and components (the "Photovoltaic
Systems and Components") in Huainan.


Based on the principles of complementation and mutual benefit and in order to
promote the progress of the project, Parties A, B and C, through friendly
negotiations have reached the following consensus and hereby execute this
Agreement as follows:
 
 
Article 1
Project Contents and Scale



1.1  The JV Company will establish a production, research and development base
of the photovoltaic chips, systems and components in Huainan City Economic and
Technology Development Zone, and engage in the research, development,
manufacture and sale of the photovoltaic chips, systems and components.  The
planned total annual capacity is 1,000MW HCPV Systems and Components, the total
amount of investment could reach to be RMB eight (8) billion yuan, and the
annualized revenue could be over RMB 15 billion yuan upon completion of all
phases of the project.


1.2  The JV Company will invest in and construct a research and development
center for terrestrial application of HCPV systems and components in Huainan.


1.3  The construction period of this project will be five years, commencing as
of the date of execution of this Agreement, and will be divided into three
phases:


Phase I: completion of the construction of the production line for the annual
production capacity of 200MW HCPV Systems and Components, which is expected to
complete and put into production by end of 2011; Phase II: completion of the
construction of the production line for an additional annual capacity of 300MW
HCPV Systems and Components, which is expected to complete and put into
production by end of 2013; and Phase III: completion of the construction of an
additional annual production capacity of 500MW HCPV Systems and Components,
which is expected to complete and put into production by end of 2015.


 
Article 2
Project Land Use



Party A will provide the JV Company with the industrial use land for the project
of no less than 1,600 mu, which will be supplied by two phases and constructed
according to such phases.  Party A will hand over the land of 800 mu for the
first phase project to the JV Company for use by it before December 25, 2010.


All of the project's industrial use land are located in Huainan City Economic
and Technology Development Zone (see Attachment I for details: the industrial
use land location map), and the standards for handover of the land shall satisfy
the contents in Article 3.2 hereof.

 
1

--------------------------------------------------------------------------------

 

 
Article 3
Incentive Policies Rendered to the JV Company by Party A



3.1  Party A will establish a project leadership group for photovoltaic
industry, and the Mayor of Huainan City will act as the group leader so as to
promote implementation of the project, establish the green service channel for
the JV Company and strive for completion of the formalities for examination and
approval of the project's application within two months (including without
limitation the examination and approval of project's feasibility study, project
establishment, environmental impact assessment, land, planning, etc.).


3.2  The land for project use possessing the conditions of two-way water supply,
double-loop circuit power supply, rainwater drainage, sewage, broadband
internet, communication, natural gas, roads and ground leveling (the "Eight
Connections and One Leveling") will be provided to the JV Company, and the Eight
Connections and One Leveling conditions shall be fulfilled or completed prior to
commencement of construction of the JV Company's project, among which:


3.2.1.  The JV Company will be responsible for constructing the 110KV
transformer station by itself.  Party A will be responsible for erecting the
double-loop circuit power source outside the JV Company's transformer station to
the JV Company's transformer station (the expenses will be borne by Party A, and
the JV Company will be exempted from the electricity consumption capacity
increase fee and the high reliability protection fee).  Party A will be
responsible for providing the 380V temporary use electricity for the JV
Company's construction to the JV Company's construction site.


3.2.2  After the JV Company's project has been put into production, Party A will
be responsible for assisting the JV Company in actively obtaining the direct
electricity supply for the project.


3.2.3  Party A agrees that the JV Company may construct a gas source station for
special gas by itself within the scope of the construction use land for the
project, and will be responsible for assisting the JV Company in going through
the related formalities.


3.2.4  Party A will need to level the ground to the planned elevation of the
whole area (5  meters above sea level), and construct a enclosing wall for the
land plot according to the JV Company's needs.


3.3  The JV Company will obtain the land use right for the project's industrial
use land pursuant to the procedures stipulated by the State.  Party A will,
within ten (10) working days as of the date when the JV Company pays the land
grant fee, reward such land grant fee paid by the JV Company in the form of
financial subsidy in full amount to the JV Company, and if the JV Company indeed
needs to pay such tax, Party A will further grant Party A the subsidy equivalent
to the amount of such tax.


3.4  Party A will provide the JV Company with various other incentive policy
supports suitable for the industrial project, including:


3.4.1  Party A will actively assist the JV Company in applying for the status of
high and new technology enterprise, enterprise technology center at the
provincial and national levels and key laboratory, assist the JV Company in
obtaining the project construction fundings and funds from the Provincial
Department of Science and Technology, the Provincial Development and Reform
Commission and other related authorities, and actively assist the JV Company in
obtaining the related policy loan discount supports from the State and the
Province, so as to forge the JV Company's project into a national level
photovoltaic industry demonstration base.


3.4.2  In addition to the relevant tax incentive policies stipulated by the
State, Party A will also provide the following incentive policies: as of the
date of issuance of the JV Company's first commercial invoice, within the period
from the first year to the fifth year, the city-retained part of the business
tax, value added tax and income tax annually paid by it (excluding the part of
housing and commercial development) will be rewarded back to the JV Company in
full amount by the city's finance.  Within the period from the sixth year to the
tenth year, 50% of the full amount of the city-retained part of the business
tax, value added tax and income tax annually paid by it will be rewarded to the
JV Company by the city's finance.  Party A shall pay the financial reward
described in this clause to the JV Company within ten (10) working days after
the JV Company has paid the taxes of the corresponding term.


3.4.3  Party A agrees to unveil the related policies as soon as possible so as
to grant auxiliary subsidies to the JV Company's significant new product and new
technology research and development projects as well as the projects listed into
the State and the Province's technological transformation plans, and to grant
the rewarding subsidy to the brands created by the JV Company at above the
provincial level (e.g. the obtaining of the titles such as the provincial name
brand products, the provincial renowned trademarks, China name brand products,
China famous trademarks, etc.), the new recognition of high and new technology
enterprise, and the creation of the technological institution at above the
provincial level (e.g. the obtaining of the titles such as the enterprise
technology center at the provincial and national levels, the engineering
(technology) research center, the post-doctoral work station, the testing
platform, the key laboratory, etc., or the authorization as the technological
standards formulation institution such as the national standardization technical
committee or subcommittee, etc.).

 
2

--------------------------------------------------------------------------------

 

3.4.4  Party A will be responsible for implementation of granting the JV Company
the related incentive policies that are already unveiled and are to be unveiled
in the future by Anhui Province and Huainan City (including the Development
Zone) in respect of supporting the development of the related industry, and
where such incentive policies are not included herein, the JV Company is
eligible for such policies as well (JV Company shall not enjoy such polices on a
duplicate basis).


3.4.5  Rewards for Senior Talents: with regard to the city-retained and
district-retained part of the income tax for the individual income of the JV
Company's senior management personnel and key technical personnel who come to
work in Huainan (among which, the individual income includes salary, bonus,
stock option incentive income, etc.), the "five-year exemption and five-year
half reduction" shall be carried out (namely, for the first five years as of
issuance of the JV Company's business license, such retained part will be
rewarded to the individual in full amount, and for the following five years, 50%
of such retained part will be rewarded to the individual).  Preferential
considerations will be given to the JV Company's senior management personnel and
key technical personnel in respect of their professional title accreditation as
well as their spouses' settlement and employment in Huainan, their children's
nursery attendance and school selection, etc. (the senior talents are limited to
those management personnel and technical personnel whose total annual income is
above RMB 200,000 yuan).


3.4.6  No-Fee Zone Policy: Party A will render the JV Company the subsidy of the
equivalent amount for the various administrative charges in Huainan City
Economic and Technology Development Zone (including without limitation the
exemption of the water and gas auxiliary fees).  The subsidized fees will be
paid in place within 10 working days as of occurrence of such fees.


3.5  In order to support the JV Company's putting into production for this
project as soon as possible and to allow the products to gain broad recognition
and application in the market, in combination with the existing supportive
policies of the State and the locality in respect of the energy-saving,
low-carbon and environmental protection industries, Party A decides that,
Huainan City Economic and Technology Development Zone will grant the JV Company
the financial subsidy of RMB 1.9 billion yuan, with the specific operational
scheme being as follows:


3.5.1  Within three working days as of the commencement date of the JV Company's
first phase project, Huainan City Economic and Technology Development Zone will
pay the financial subsidy of RMB 500 million yuan to the JV Company's designated
account in Huainan to subsidize the JV Company to purchase the production
equipments.  Such subsidy shall be used in this project, which will be inspected
and accepted by Party A upon the project's putting into production.  If the JV
Company is found to have violated the agreement of this clause, the JV Company
shall refund such subsidy to Party A by doubling the amount.


3.5.2  The remaining RMB 1.4 billion yuan financial subsidy will be subsidized
to the JV Company by Huainan City Economic and Technology Development
Zone.  After the JV Company has put into production, RMB 1.4 yuan will be
subsidized for each 1W HCPV product sold.  Such subsidy will be settled once
every month based on the products quantities as recorded in the sales invoices
issued by the JV Company, which will be put in place prior to the fifth day of
the following month.


3.6  Party A agrees that the JV Company's investment and construction of the
Phase II and Phase III projects will all enjoy the land, taxation and all of the
above incentive and supportive policies as contained herein.  The incentive
periods will be respectively calculated separately (e.g.: the taxation
incentives for Phase II will also be calculated as of the date of the formal
production of the Phase II project, and so on).


Article 4                All of the Parties agree that, after execution of this
Agreement, within one month upon Party A's handover of the land in accordance
with the agreement hereof and completion of the relevant examination and
approval formalities, the JV Company will commence the construction in Huainan.


Article 5                This Agreement is made in six copies, and each of
Parties A, B and C shall hold two copies.  Each of the Parties shall be obliged
to keep the contents hereof confidential, and may not disclose such contents to
a third party without permission by the other Parties, provided that the
circumstance that the laws and regulations compulsorily provide for external
disclosure shall be excluded.


Article 6                This Agreement shall take effect on the date of
signatures and seals by Party A and Party B, signature by Party C and adoption
by the Shareholders’ Meeting of Party B.


Article 7                For other uncovered matters, the Parties shall
otherwise make determination through friendly negotiation.


(No Text Below)








 
3

--------------------------------------------------------------------------------

 

(Execution Page)




Party A: Huainan City People's Government


Signing Representative: /s/ Mr. Yong Cao, Mayor




Party B: San’an Optoelectronics Co., Ltd.


Signing Representative: /s/ Mr. Xiucheng Lin, Chairman of the Board




Party C: EMCORE Corporation


Signing Representative: /s/ Hong Q. Hou, President and CEO




Date of Signature: 4 December, 2010

 
4

--------------------------------------------------------------------------------